©®`lO)Ch-§wN-A

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
®`IO)(BLUN-\O(Dm`lo)€l'|-AO)N-\O

UN|TED STATES DlSTRlCT COURT
D|STR|CT OF NEVADA

***

CH|OKE GADSDEN, Case No. 3:17-cv-00728-MMD-CBC
Plaintiff, ORDER
v.
JAN|ES DONNELLY et al.,
Defendants.

 

 

 

This is an action on a civil rights complaint pursuant to 42 U.S.C. § 1983, removed
from state court. The Court entered a screening order on October 2, 2018. (ECF No. 9).
A follow-up order imposed a 90-day stay and the Court entered a subsequent order in
which the parties were assigned to mediation by a court-appointed mediator. (ECF Nos.
10, 12). The Office of the Attorney General has filed a status report indicating that
settlement has not been reached and informing the Court of its intent to proceed with this
action. (ECF No. 16).

lT lS THEREFCRE ORDERED that:

1. The C|erk of the Court shall electronically SERVE a copy of this order and
a copy of Plaintiff’s complaint (ECF No. 1-2) on the Ofnce of the Attorney General of the
State of Nevadal by adding the Attorney General of the State of Nevada to the docket
sheet. This does not indicate acceptance of service.

2. Service must be perfected within ninety (90) days from the date of this order
pursuant to Fed. R. Civ. P. 4(m)

3. Subject to the findings of the screening order and follow-up order (ECF Nos.
9, 10), within twenty-one (21) days of the date of entry of this order, the Attorney
Genera|’s Office shall file a notice advising the Court and Plaintif'f of: (a) the names of the
defendants for whom it accepts service; (b) the names of the defendants for whom it does

n_ot accept service, and (c) the names of the defendants for whom it is filing the last-

 

(0@\|0)0'|-§00¥\)-\

NNNNNNNNN_\_\_\_\_\_\_\.A_\_\
Q`lC)O'l-h(»)l\)-\O€Dm\l®(h-§QN-\O

 

known-address information under sea|. As to any of the named defendants for whom the
Attorney General’s Off"ice cannot accept service, the Office shall file, under seal, but shall
not serve the inmate Plaintiff the last known address(es) of those defendant(s) for whom
it has such information. lf the last known address of the defendant(s) is a post office box,
the Attorney Genera|'s thce shall attempt to obtain and provide the last l-;nown physical
address(es).

4. lf service cannot be accepted for any of the named defendant(s), Plaintiff
shall file a motion identifying the unserved defendant(s), requesting issuance of a
summons, and specifying a full name and address for the defendarit(s). For the
defendant(s) as to which the Attorney General has not provided last-l;nown-address
information, Plaintiff shall provide the full name ang address for the defendant(s).

5. |f the Attorney General accepts service of process fc»r any named
defendant(s), such defendant(s) shall file and serve an answer or other response to the
complaint within sixty (60) days from the date of this order.

6. Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has
been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
document submitted for consideration by the Court, Plaintiff shall include with the original
document submitted for filing a certificate stating the date that a true and correct copy of
the document was mailed or electronically filed to the defendants or counsel for the
defendants. lf counsel has entered a notice of appearance, Plaintiff shall direct service
to the individual attorney named in the notice of appearance. at the physical or electronic
address stated therein. The Court may disregard any document received by a district
judge or magistrate judge which has not been nled with the C|erk of the Court, and any
document received by a district judge, magistrate judge, or the C|erk of the Court which
fails to include a certificate showing proper service.

///
///
///

 

(D®`lO)U'l-h(»)N-\

NNNNNNNN|\)_\_\_\_\_\_\_\_\_\_\
®\IO)U'l-BO)N-\OCDCX)\|C)U|ACDN-\O

 

7. This case is no longer stayed.

DATED Ti-iisQ

fZ\

day of April 2019.

 

 

